In a proceeding pursuant to CPLR article 78 to review a determination of the Deputy Commissioner of the New York State Division of Housing and Community Renewal, dated January 20, 2000, which, inter alia, granted the petitions for administrative review of the property owners and revoked an order of the rent administrator dated October 4, 1996, awarding the petitioner a rent overcharge and refund, the petitioner appeals from a judgment of the Supreme Court, Kings County (Barasch, J.), dated June 5, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court’s determination that the appellant’s complaint for overcharges filed in 1991, predicated on the late filing of a 1984 registration statement, was untimely (see Cecilia v Irizarry, 292 AD2d 557; Silver v Lynch, 283 AD2d 213; Matter of Perry v New York State Div. of Hous. & Community Renewal, 281 AD2d 629). The application of Rent Stabilization Law (Administrative Code of City of NY) § 26-516 (a) (2) to the petitioner’s complaint did not constitute a denial of due process (see Brinckerhoff v New York State Div. of Hous. & Community Renewal, 275 AD2d 622).
The petitioner’s remaining contention is without merit. Santucci, J.P., Schmidt, Townes and Mastro, JJ., concur.